SARTAIN, Judge.
This is a companion case to the cases of Pierce v. Fidelity and Casualty Company of New York et al., La.App., 205 So.2d 831 and Campbell v. Fidelity and Casualty Company of New York et al., La.App., 205 So.2d 839 the three cases being consolidated on trial and appeal.
For reasons set forth in Pierce v. Fidelity and Casualty Company of New York, et ah, *839La.App., 205 So.2d 831 decided this date by us, the judgment of the district court sustaining defendant’s peremptory exception is overruled and this cause is hereby remanded for a trial on the merits consistent with the views expressed therein.
Reversed and remanded.